DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on December 17, 2020. Claims 1 - 13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13, line 19, the words “a subsurface region” have been replaced with --a subsurface region.-- 

 Note: A period was missing in the claims, and without the punctuation, the claim appears to be incomplete and deficient. The examiner’s amendment corrected the missing punctuation. 
According to MPEP 714(II)(E): “The examiner’s amendment should include the reason why the amendment is non-compliant and indicate how it was corrected. Authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors). Such an examiner’s amendment may be made after the time period for reply, or after the shortened statutory period without any extensions of time, as long as the non-compliant amendment was timely filed.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer A. Schmidt, Reg. No. 63,040 on December 1, 2020.
The application has been amended as follows: 

Claim 13, lines 6 - 7, the words “an iterative elastic AVO inversion” have been changed to --an iterative elastic amplitude offset variation (AVO) inversion--

Response to Amendment
	The amendment filed in the Request for Continued Examination on December 17, 2020 has been entered and considered by the examiner. 

Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: As disclosed in the previous Office Action, the prior art of Chu et al. (U.S. PG Pub 2010/0142323 A1) discloses inversion of 4D seismic data, which includes aligning base seismic data with monitor survey data by applying a time shift, Van Riel et al. (U.S. Patent 6,876,928 B2) discloses a seismic data cube with regards to a reservoir, used to generate a map using P-wave impedance, Chu et al. (U.S. Patent 8,908,474 B2) is the U.S. Patent of PG Pub 2010/014323 A1) recited above, and Chu et al. U.S. Patent 8,451,683 B2) discloses time-lapse seismic surveying with 4-dimensional seismic returns, and Yogeswaren (U.S. Patent 9,110,190 B2) discloses time strains shown in a reservoir model map after history and time-lapse data matching, generating time strains based on the comparison of delays from baseline seismic survey and delays from monitor seismic survey, and Yang et al. (“Time-lapse Full-Waveform Inversion with Ocean-Bottom-Cable Data: Application on Valhall Field”) discloses inverting monitor data using an initial model to show the model differences between final time-lapse and baseline models. 
In addition, Xu et al. (“ A New Velocity Model for Clay-Sand Mixtures”) discloses a clay-sand model relating P-wave and S-wave to log porosity and shale volume, and a porosity-velocity model, Floricich et al. (“Determination of a Seismic and Engineering Consistent Petro-Elastic Model for Time-Lapse Seismic Studies: Application to the Schiehallion Field”) discloses predicting 4D seismic response using pressure and changes in saturation, and an approximation of a time-lapse change for any seismic attribute between baseline production and repeated surveys; and Floricich et al. (“Probabilistic Inversion of Multiple 4D Seismic as Applied on Schiehallion Field”) discloses using model-based AVO inversion to improve a match between reservoir model and 3D seismic.
While the references stated above teaches portions of the elements and features found in the claimed limitations, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 1: A method for inversion of 4D seismic data, comprising:
“c) iteratively repeating until a stopping criteria is satisfied, performing an iterative elastic amplitude offset variation (AVO) inversion with a 4D difference providing an update, from an initial model including the time strain, to generate an updated time strain and an updated physical property model, wherein the stopping criteria is a misfit between synthetic data generated from the updated physical property model and the 4D difference being within a predetermined noise level, wherein for each successive iteration, the method includes generating an updated time shift from the updated time strain, generating an updated 4D difference from the updated time strain, generating a new time strain from is the updated 4D difference, and repeating step (c) with the updated 4D in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 12: As disclosed in the previous Office Action, the prior art of Chu et al. (U.S. PG Pub 2010/0142323 A1) discloses inversion of 4D seismic data, which includes aligning base seismic data with monitor survey data by applying a time shift, Van Riel et al. (U.S. Patent 6,876,928 B2) discloses a seismic data cube with regards to a reservoir, used to generate a map using P-wave impedance, Chu et al. (U.S. Patent 8,908,474 B2) is the U.S. Patent of PG Pub 2010/014323 A1) recited above, and Chu et al. U.S. Patent 8,451,683 B2) discloses time-lapse seismic surveying with 4-dimensional seismic returns, and Yogeswaren (U.S. Patent 9,110,190 B2) discloses time strains shown in a reservoir model map after history and time-lapse data matching, generating time strains based on the comparison of delays from baseline seismic survey and delays from monitor seismic survey, and Yang et al. (“Time-lapse Full-Waveform Inversion with Ocean-Bottom-Cable Data: Application on Valhall Field”) discloses inverting monitor data using an initial model to show the model differences between final time-lapse and baseline models. 
In addition, Xu et al. (“ A New Velocity Model for Clay-Sand Mixtures”) discloses a clay-sand model relating P-wave and S-wave to log porosity and shale volume, and a porosity-velocity model, Floricich et al. (“Determination of a Seismic and Engineering Consistent Petro-Elastic Model for Time-Lapse Seismic Studies: Application to the Schiehallion Field”) discloses predicting 4D seismic response using pressure and changes in saturation, and an approximation of a time-lapse change for any seismic attribute between baseline production and repeated surveys; and Floricich et al. (“Probabilistic Inversion of Multiple 4D Seismic as Applied on Schiehallion Field”) discloses using model-based AVO inversion to improve a match between reservoir model and 3D seismic.
While the references stated above teaches portions of the elements and features found in the claimed limitations, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 12: A method for inversion of 4D seismic data, comprising:
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 13: As disclosed in the previous Office Action, the prior art of Chu et al. (U.S. PG Pub 2010/0142323 A1) discloses inversion of 4D seismic data, which includes aligning base seismic data with monitor survey data by applying a time shift, Van Riel et al. (U.S. Patent 6,876,928 B2) discloses a seismic data cube with regards to a reservoir, used to generate a map using P-wave impedance, Chu et al. (U.S. Patent 8,908,474 B2) is the U.S. Patent of PG Pub 2010/014323 A1) recited above, and Chu et al. U.S. Patent 8,451,683 B2) discloses time-lapse seismic surveying with 4-dimensional seismic returns, and Yogeswaren (U.S. Patent 9,110,190 B2) discloses time strains shown in a reservoir model map after history and time-lapse data matching, generating time strains based on the comparison of delays from baseline seismic survey and delays from monitor seismic survey, and Yang et al. (“Time-lapse Full-Waveform Inversion with Ocean-Bottom-Cable Data: Application on Valhall Field”) discloses inverting monitor data using an initial model to show the model differences between final time-lapse and baseline models. 
In addition, Xu et al. (“ A New Velocity Model for Clay-Sand Mixtures”) discloses a clay-sand model relating P-wave and S-wave to log porosity and shale volume, and a porosity-velocity model, Floricich et al. (“Determination of a Seismic and Engineering Consistent Petro-Elastic Model for Time-Lapse Seismic Studies: Application to the Schiehallion Field”) discloses predicting 4D seismic response using pressure and changes in saturation, and an approximation of a time-lapse change for any seismic attribute between baseline production and repeated surveys; and Floricich et al. (“Probabilistic Inversion of Multiple 4D Seismic as Applied on Schiehallion Field”) discloses using model-based AVO inversion to improve a match between reservoir model and 3D seismic.
none of the references taken either alone or in combination with the prior art of record discloses:

Claim 13: A non-transitory computer readable storage medium used to implement a method for inversion of 4D seismic data, comprising:
“(c) iteratively repeating until a stopping criteria is satisfied, performing an iterative elastic amplitude offset variation (AVO) inversion with a 4D difference providing an update, from an initial model including the time strain, to generate an updated time strain and an updated physical property model, wherein the stopping criteria is a misfit between synthetic data generated from the updated physical property model and the 4D difference being within a predetermined noise level, 
wherein for each successive iteration, the method includes generating an updated time shift from the updated time strain, generating an updated 4D difference from the updated time strain, generating a new time strain from the updated 4D difference, and repeating step (c) with the updated 4D difference and the new time strain”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
January 8, 2021